DISSENTING OPINION.
Beaed, J.
Not being able to. concur with the majority in their conclusion that under the Act of 1895 the county lacked the power to issue its bonds payable in “gold coin of the United States of the present standard of weight and fineness,” I think it proper to state, very briefly, the reasons of my dissent. It is true, as is said in the majority opinion, this Act ‘ ‘ fixes many of the features of the bonds. which it authorizes the county to issue; and limits their amount to $225,000, yet it does not prescribe the kind of dollars ’ ’ in which they may be made payable. This seems to have been left to *720the discretion of the County Court, the Legislature no doubt assuming that it would be exercised with an eye to the best interest of the public. No satisfactory reason has been suggested why this was not a proper and legal exercise of this discretion by that body in the selection of gold as the money in which these bonds °and the interest upon them were solvable. Gold is a part of the circulating medium of business, and, with silver and United States notes, constitutes the legal tender money of the country. So that if these securities were issued payable in £ £ dollars ’ ’ generally, there is no doubt but the county would have the right to pay, and the creditor would be bound to accept, either of these three kinds of money so tendered to him. That an individual may legally obligate himself to pay his creditor in gold is unquestionable, and we can see no reason why the county of Knox, in the absence of legislative inhibition, and under the terms of this Act, may not bind itself to do the same. This is a question of power and not of policy. But, if it was the latter, yet, as it has been the declared policy of the United States Government, since the resumption of specie payment in 1878, to maintain at an equality all of the various kinds of money — gold, silver, and legal tender notes — it could not be assumed by the Courts that this policy would be reversed so as to bring about a difference in the value in thése various kinds of money. The diligence of able counsel, aided by the investigation of *721the Court, has been able to discover only a few cases involving- this question. In these, however, the holding of the Courts have been in accord with the view already indicated.
In Judson v. Bessemer, 87 Ala., 240 (S. C., 4 L. R. A., 742), it is held that a power to make city bonds payable in gold is included in the general power to issue them, as this implies the right to make them payable in any constitutional legal tender. In Moore v. Walla Walla, 60 Fed. Rep., 961, it was held that, under municipal authority to issue and sell negotiable bonds, they could be made payable “in gold coin of the present standard of weight and fineness.” Where the Governor was authorized to indorse railroad bonds on behalf of the State, it was held that he might lawfully indorse such bonds with interest payable in gold. Young v. Montgomery, 2 Woods’ C. C., 606. In a suit to enjoin the issuance of municipal bonds “payable in gold or lawful money of the United States, at the option of the holder,” it was said by the Supreme Court of Georgia, “No reason now occurs to us, nor was any stated, why it would be unlawful ’ ’ to make the proposed bonds so payable. Heilburn v. Cuthbert,, 23 S. E. Rep., 206 (1895).
In Farson v. Board of Commissioners (Kentucky, 1895), 30 S. W. R., 17, it was insisted that municipal bonds were void because payable in gold coin of the United States, while the Act under which they were issued was silent as to the character of *722the money in which they might be discharged. To this the Court of Appeals said: “These bonds are to be offered on a market in which there is current more than one circulating medium, but one which is regarded more stable and less subject to fluctuation than any other, which is the recognized standard of value, and which is the equivalent of and corresponds in value with that which the borrower is to receive from its bonds. Can there be any legal reason why the borrower, in case it should seem, in the exercise of sound discretion, both prudent and advantageous to stipulate for the payment of the loan in a particular medium of circulation, should not be allowed to so contract? It seems not to us.”
In Skinner v. Santa Rosa (Cal.), 29 L. R. A., 512, while the Court avoided the bonds in question in that case on account of an amendatory Act passed by the Legislature of California in 1893, they held that, prior to that Act, “the power to make bonds payable in gold coin of the present standard of weight and fineness, or in any other kind of coin or currency, could not be controverted. . . . The power to determine that question was as ample as that of a natural person to stipulate in what his personal obligations should be paid.”
In Woodruff v. State of Mississippi, 162 U. S., while the question upon which that case turned was jurisdictional, yet, the one now being discussed was, to some extent, involved, and the- majority opinion *723quotes fully and approvingly from the Alabama and Kentucky cases already referred to, and I do not think there can be any error in assuming that the whole argument of that opinion, on this point, is in accord with those cases. .
The force of these concurring opinions cannot be broken by the suggestion that we are not in possession of the statutes and constitutions prevailing in the jurisdiction where these cases arose. The Courts which have met and decided this question have not appealed to any provision of the charter of the municipal corporations claiming the right to issue gold bonds, or to any constitutional provisions peculiar to the particular State, but they have 'rested their decisions on the broader and more satisfactory ground that the legislative authority to pay in £ ‘ dollars ’ ’ generally — that is, in all kinds of legal tender money ■ — includes the right to pay in any one kind of such money. Not a single case involving this special question has been found as authority for the majority opinion, and in the face of these decisions, I- submit that this Court should not place itself in a state of judicial isolation, unless forced into it by the stress of a strong, if not irresistible, logical necessity, and this, I respectfully suggest, does not exist in this case.
But it was said in argument, and we understand it to be the opinion of the majority of the Court, that even if the grant in question had been to a municipal corporation (as was the fact in several of *724the cases already cited), yet it would hardly, if at all, be sufficient to authorize the issuance of gold bonds, and that, a fortiori, it will not warrant the county in placing such bonds on the market. This is upon the idea universally admitted, that, while the former is a corporation proper, the latter is less than such a corporation — that is, it is a public quasi corporation. Without consuming time in pursuing the authorities, which so clearly and uniformly draw the line between the two, I think a single suggestion disposes of this objection. Both a county and a municipal corporation, when they propose to issue negotiable securities, payable in fv,turo, and likely to pass into the hands of purchasers, who will seek to rely upon a bona fide title to cut off all equities, must be prepared to point out the Legislative Act granting such power, either in express terms or by necessary implication. One no more than the other has the inherent power to bind itself by an issue of negotiable bonds. The full fledged municipal corpoi’ations must appeal to the Legislature for this authority, quite as earnestly as this body, called a public quasi corporation. If it be that both must look to the same source for their authorization in this regard, then whenever either claims that it is within the provisions of an Act of the Legislature, in the exercise of such a power, the Courts will, of necessity, apply the same rules of construction in the one case as in the other. *725This proposition is so elementary .that it requires no citation of cases to support it.
Nor do I at all agree that to hold that the county, under this legislative grant of authority, can issue its bonds solvable in gold, involves the necessity of holding that the county., to meet these bonds and the maturing coupons, could levy a tax on the property of its citizens payable specially in gold. The bonds can be made payable in gold only because the Act authorizes their issuance payable in “dollars,” and this generic term includes gold, as well as all other kinds of United States money; but the Act does not direct a tax to be levied collectible in ‘ ‘ dollars. ’ ’ Should these bonds be issued, their holders would stand on their contract rights, and could insist upon payment in gold in accordance with the terms of their bonds. But the taxpayer would stand in no contractual relation with either these bondholders or the county; his obligation to pay his proportionate part of the tax levied to meet these bonds and interest, would rest alone in the statute; it would grow out of the duty imposed upon the county to provide for the payment of their bonds and coupons by the levy of a tax. As to this, the authority given is coextensive with the duty imposed, and that is ‘ ‘ to lay and levy a tax sufficient for the payment of the coupons of said bonds as they mature, and also to create a sinking fund,” etc. The county is to levy this special tax, but it is' to be laid upon the citizens, as it lays all other taxes collectible in *726any of the legal tender funds of the United States. There is not a single word in section six of this Act —where alone is the taxing power found — that, by any rule of interpretation accepted by the Courts, will warrant the contention that this county, in performing this duty, would have any other or different power from that which it has in levying and collecting any other tax. In this, as in all other cases, the tax would be levied and collected in the money of the country, the citizen paying his proportion in any kind or species of that money which he might select. And the objection that has been made that the time may come, before the maturity of these bonds, when, these taxes having been paid in the ordinary currency of the country, the county might find itself compelled to go into the market to buy gold to meet its maturing obligations, goes not to the question of a proper interpretation of the statute, but to that of expediency, and, as such, is of no force, unless it be that the government should change a policy fixed with the resumption of specie payment, as has been before stated, and this we do not think a Court is authorized to assume.
Entertaining these views, I cannot agree with the majority. I am authorized to say that Chief Justice Snodgrass concurs with me in this dissent.